Citation Nr: 1202844	
Decision Date: 01/26/12    Archive Date: 02/07/12

DOCKET NO.  10-19 914	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for fibroids with continual bleeding and cramps, secondary to service-connected status post Cesarean section with residual scar formation.

2.  Entitlement to service connection for borderline umbilical hernia, secondary to service-connected status post Cesarean section with residual scar formation.

3.  Entitlement to service connection for bladder infections, secondary to service-connected status post Cesarean section with residual scar formation.

4.  Entitlement to service connection for stomach bruises, secondary to service-connected status post Cesarean section with residual scar formation.

5.  Entitlement to service connection for stretch marks, secondary to service-connected status post Cesarean section with residual scar formation.

6.  Entitlement to service connection for sagging skin, secondary to service-connected status post Cesarean section with residual scar formation.

7.  Entitlement to service connection for constipation, secondary to service-connected status post Cesarean section with residual scar formation.

8.  Entitlement to service connection for back pain, secondary to service-connected status post Cesarean section with residual scar formation.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. Edwards, Associate Counsel


INTRODUCTION

The Veteran had active service from October 1998 to October 2002.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) from an April 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

The Veteran requested a hearing before the Board.  The requested hearing was conducted in March 2011 by the undersigned Veterans Law Judge.  A transcript is associated with the claims file.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

As secondary to her service-connected status post Cesarean section with residual scar formation, the Veteran is seeking entitlement to service connection for fibroids with continual bleeding and cramps, borderline umbilical hernia, bladder infections, stomach bruises, stretch marks, sagging skin, constipation, and back pain.

VA has a duty to assist a claimant in obtaining evidence; such assistance includes providing the claimant a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on a claim.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159. 

The Board finds the duty to assist has not been met.  The Veteran claims treatment from a private physician, Dr. Luminez; however, these records are not associated with the claims file.  A remand is necessary to obtain these records an associate them with the claims file.

VA's duty to assist includes a thorough and comprehensive medical examination.  Robinette v. Brown, 8 Vet. App. 69 (1995).  To date, the Veteran has not yet been afforded VA examinations for any of her claimed disorders.  A remand is necessary to afford the Veteran appropriate VA examinations and to obtain medical opinions as to the nature and etiology of her claimed disorders.

Finally, all updated VA treatment records should be obtained and associated with the claims file.



Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the claims file all updated VA treatment records.

2.  Obtain and associate with the claims file all treatment records from Dr. Luminez.  If no further records are available, properly document a negative response in the file.

3.  Afford the Veteran a VA examination for each disorder claimed:

a)  fibroids with continual bleeding and cramps;

b)  borderline umbilical hernia;

c)  bladder infections;

d)  stomach bruises;

e)  stretch marks;

f)  sagging skin;

g)  constipation; and,

h)  back pain

Any and all indicated evaluations, studies, and tests deemed necessary by the examiner should be accomplished.  

The examiner is asked to obtain a comprehensive history of each disability, and to describe how each disability is disabling to the Veteran.  Note that the Veteran underwent a hysterectomy in 2006.  As such, the examiner should diagnose all applicable prior disorders that were corrected as a result of her hysterectomy.  

Please review all pertinent records associated with the claims file and for each diagnosed disorder offer comments and an opinion addressing whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent) that the disorder had its onset during service, or is in any other way causally related to his active service, OR is proximately due to or aggravated by her service-connected status post Cesarean section with residual scar formation.

In providing these opinions, the examiner must acknowledge and discuss any lay evidence of a continuity of symptomatology.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (examination was inadequate where the examiner did not comment on the Veteran's report of in-service injury and instead relied on the absence of evidence in the service medical records to provide a negative opinion). 

The claims folder must be provided to the examiner for review.  The examiner must state in the examination report that the claims folder has been reviewed.

If it is not possible to provide the requested opinion without resort to speculation, the examiner should state why speculation would be required in this case (e.g., if the requested determination is beyond the scope of current medical knowledge, actual causation cannot be selected from multiple potential causes, etc.).  If there are insufficient facts or data within the claims file, the examiner should identify the relevant testing, specialist's opinion or other information needed to provide the requested opinion. 

All opinions should be supported by a clear rationale, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board. 

4.  The Veteran is hereby notified that it is her responsibility to report for the examinations scheduled in connection with this REMAND and to cooperate in the development of her case. 

5.  After completing the above actions and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated.  

If the claims remain denied, the Veteran and her representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case. 

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


